Citation Nr: 1802051	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fractured nose with sinusitis and headaches.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a mental disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of eye injury.

4.  Entitlement to service connection for facial injury (nasal and orbital fracture with headaches and fracture of right jaw).

5.  Entitlement to service connection for sinusitis, claimed as secondary to facial injury.

6.  Entitlement to service connection for numbness of right side of face, claimed as secondary to facial injury.

7.  Entitlement to service connection for rhinitis, claimed as secondary to facial injury.

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for residuals of chemical burn to eyes.

10.  Entitlement to service connection for floaters in eyes, claimed as secondary to chemical burn to eyes.

11.  Entitlement to service connection for epididymitis.

12.  Entitlement to a disability rating in excess of 20 percent for rotator cuff strain of left shoulder (non-dominant).

13.  Entitlement to a compensable initial rating for tooth extraction #7 due to trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Denver, Colorado.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has re-characterized the issue of service connection for a psychiatric disability as listed on the title page in keeping with the Court's holding in Clemons.


FINDINGS OF FACT

1.  In a final decision issued in February 1993, the RO denied the Veteran's claims of entitlement to service connection for fractured nose with sinusitis, mental disorder, and eye injury residuals.

2.  Evidence added to the record since the last final denial in February 1993 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for fractured nose with sinusitis, mental disorder, and eye injury residuals.

3.  The Veteran's facial injury (nasal and orbital fracture with headaches and fracture of right jaw), with secondary numbness of right side of face and sinusitis, were the result of willful misconduct.

4.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of rhinitis at any time proximate to, or since, the Veteran's claim.

5.  The Veteran has a diagnosed schizotypal personality disorder; he is not shown by the most probative evidence of record to have a psychiatric disorder other than schizotypal personality disorder that is etiologically related to a disease, injury, or event in service. 

6.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of any residuals of chemical burn to the eyes at any time proximate to, or since, the Veteran's claim.

7.  The evidence of record does not relate the Veteran's vitreous floaters in the eyes to his military service.

8.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of epididymitis at any time proximate to, or since, the Veteran's claim.

9.  During the entire rating period on appeal, the Veteran's rotator cuff strain of left shoulder (non-dominant) has been manifested by range of motion in his left shoulder functionally limited to midway between his side and shoulder level.

10.  The Veteran's tooth extraction #7 due to dental trauma is manifested by the loss of masticatory surface which is restorable by suitable prosthesis.


CONCLUSIONS OF LAW

1.  The February 1993 rating decision that declined to reopen a claim of entitlement to service connection for fractured nose with sinusitis, mental disorder, and eye injury residuals is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 38 C.F.R. § 19.129, 19.192 (1992); currently 38 U.S.C. § .7105(c) (2012), 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim for entitlement of service connection for fractured nose with sinusitis.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a) (2017).

3.  New and material evidence has not been received to reopen the claim for entitlement of service connection for a mental disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a) (2017).

4.  New and material evidence has not been received to reopen the claim for entitlement of service connection for eye injury residuals.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a) (2017).

5.  The criteria for service connection for facial injury (nasal and orbital fracture with headaches and fracture of right jaw) are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for service connection for numbness of right side of face secondary to facial injury are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria for service connection for sinusitis secondary to facial injury are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria for service connection for rhinitis secondary to facial injury are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. § 3.303 (2017).  

10.  The criteria for service connection for chemical burn to eyes have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. § 3.303 (2017).  

11.  The criteria for service connection for floaters in eyes have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. § 3.303 (2017).  

12.  The criteria for service connection for epididymitis have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. § 3.303 (2017).  

13.  The criteria for a disability rating in excess of 20 percent for rotator cuff strain of left shoulder (non-dominant) have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5201 (2017).

14.  The criteria for an initial compensable rating for tooth extraction #7 due to dental trauma have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 3.321, 4.150, Diagnostic Code 9913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claim for service connection for fractured nose with sinusitis and headaches, for a psychiatric disorder, and for residuals of eye injury.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C. § 5108]."  38 U.S.C. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed his original claims for entitlement to service-connection for deteriorated corneas, sinus infection and damaged sinuses in May 1991 and for a psychiatric disorder in October 1991.  

In a September 1992 rating decision, the RO denied the claims for a psychiatric disorder and defective vision due to injury finding that these conditions were not shown by the evidence of record.  It was noted the service treatment records contained no complaints, diagnosis or treatment for a psychiatric disorder; mental hygiene in April 1987 was normal and the discharge examination was negative; there were no complaints or findings on the VA examination.  In 1989, the Veteran was exposed to chemicals and claimed an abrasion of the cornea; however, there were no findings of residuals of injury.  The VA ophthalmology examination found no residuals of the injury and corrected visual acuity was 20/30, bilaterally.

With regard to the claims for fractured nose with sinusitis, the RO found that the disabilities due to willful misconduct may not be considered.  In this regard, a July 1992 administrative decision found that the Veteran was acting under the influence of alcohol without due regard to his own safety and was guilty of willful misconduct for the injuries received as a result of the confrontation at Furgi's Bar in Alamogordo, New Mexico, in May 1990, while on active duty.  

In October 1992, the Veteran submitted a written statement wherein he argued that the assault in May 1990 was not willful misconduct and alcohol involved had no bearing on injuries sustained by the Veteran but was a pre-planned assault.  He also submitted additional evidence to support his claim for a mental disorder and eye injury.  In February 1993, the RO issued a rating decision that new and material evidence has not been received to reopen his claims and continued the denials.

With regard to the claims for eye injury residuals and fractured nose with sinusitis, the Veteran did not submit any evidence within one year of the February 1993 rating decision, nor did he file a timely appeal to the February 1993 rating decision.  The Veteran filed a notice of disagreement with regard to the claim for a mental disorder, in March 1993; however, he did not perfect an appeal following the issuance of a statement of the case in April 1993.  Therefore, the February 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 38 C.F.R. § 19.129, 19.192 (1992); currently 38 U.S.C. § 7105(c) (2012), 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

The Veteran filed petitions to reopen his claims for service connection for facial injury, sinusitis secondary to the facial injury, PTSD, and chemical burns to eyes and floaters in eyes secondary to the chemical burns in November 2009.  The June 2010 rating decision on appeal denied the claims to reopen.

The basis of the February 1993 prior final denial was the RO's findings that there was no evidence of eye injury residuals or psychiatric disorder.  The RO also found that the facial injury and secondary sinusitis were due to the Veteran's willful misconduct and therefore could not be service connected.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the February 1993 rating decision that addresses these bases.

Evidence submitted and obtained since the February 1993 rating decision includes VA and private treatment records dated through March 2017 and lay evidence.  In particular, with regard to the facial injury and sinusitis, the Veteran submitted a December 2009 statement indicating that he had one beer when he was assaulted.  He further stated "I was slipped a Mickey and I sustained facial injury when I was assaulted.  I woke up in intensive care for one day.  There was no investigation that was conducted to find out what happened."  This evidence suggested that the facial injury with nasal fracture sustained after being assaulted at a bar in May 1990 is not the result of willful misconduct.  Additionally, VA treatment records and VA examination reports dated March 2012 and September 2016 show various psychiatric diagnoses, to include anxiety disorder, PTSD, schizophrenia, and personality disorder among others.  A June 2016 VA examination reveals current vitreous floaters in the eyes.  

Without addressing the merits of this evidence, the Board finds that such evidence addresses the issues of whether the Veteran's fractured nose with sinusitis was a result of willful misconduct, and whether the Veteran currently suffers from a psychiatric disorder and residuals of chemical burn to the eyes due to service, and, and it is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the issues of entitlement to service connection for fractured nose with sinusitis and headaches, a psychiatric disorder, and residuals of chemical burn to the eyes since the February 1993 rating decision.  On this basis, the issues of service connection for fractured nose with sinusitis and headaches, a psychiatric disorder, and residuals of chemical burn to the eyes are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Facial Injury, Sinusitis, Numbness of Right Side of Face

Service connection may not be granted for disabilities that are incurred as a result of or are aggravated by the Veteran's own willful misconduct.  38 C.F.R. § 3.301(c)(2) (2017).  Willful misconduct is an act involving conscious, deliberate, or intentional wrongdoing with knowledge of or wanton and reckless disregard for the probable consequences.  38 C.F.R. § 3.1(n).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3) (2017).

The simple drinking of an alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

The VA Adjudication Procedure Manual, M21-1, provides additional guidance with regard to willful misconduct determinations and alcohol consumption.  A person is held responsible for disabling injuries or death that resulted directly and immediately from indulgence in alcohol on an individual occasion.  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.  Determinations of willful misconduct in such instances depend on the facts found.  The manual admonishes claim reviewers to exercise care to guard against findings of willful misconduct on the basis of inconclusive evidence.  An adverse determination requires that there must be excessive indulgence as the proximate cause of the disability or death in question.  See VBA Manual M21-1, III.v.1.D.2.a.&b.

In determining willful misconduct, the M21-1 also indicates that laboratory tests bearing on the issue of alcoholic intoxication together with all other facts and circumstances should be considered.  A table was developed by the National Safety Council (NSC) in 1938.  In 1960, Blood Alcohol Concentration (BAC) for "under the influence" was reduced from .15 to .10, and then reduced again to .08 in 2004.  Under 23 U.S.C. § 163, BAC of .08 is a per se a violation of driving while intoxicated.  By July of 2005, all states, Washington D.C., and Puerto Rico had adopted BAC of .08 as the legal level of intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See M21-1, III.v.1.D.2.c.

The element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed in a finding of willful misconduct.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

Mindful of the foregoing, the Board concludes that the assembled evidence does show conclusively that the Veteran was intoxicated at the time of the assault at Furgi's Bar in Alamogordo, New Mexico, in May 1990.  Hence, the Veteran's claimed facial injury (nasal and orbital fracture with fracture of right jaw) and chronic sinusitis that developed after the facial injury, which were sustained in the assault, resulted from the Veteran's willful misconduct.

The Veteran has claimed that he was somehow set up and possibly drugged before the assault; he stated "I was slipped a Mickey and I sustained facial injury when I was assaulted.  I woke up in intensive care for one day.  There was no investigation that was conducted to find out what happened."  However, the record indeed contains a report of the police investigation of the assault detailing the circumstances surrounding the incident.  Further, although the Veteran claims that he only had one beer in a December 2009 statement, a civilian police report states that the Veteran's blood alcohol level .20.  

Multiple signed and sworn statements given by eyewitnesses in May 1990, however, attest that the Veteran approached another man in a bar and a verbal confrontation ensued.  Bar employees moved them outside and separated the two twice but the Veteran followed the man in the parking lot and yelled at him acting aggressive.  The man hit the Veteran's face with his fist and the Veteran went down with the man on him continuing to punch him.  The witnesses pulled the man off the Veteran and the man then left.  The Veteran was transported to Holloman AFB emergency room with possible facial fractures and a broken nose.  He was highly intoxicated and unaware of his surroundings.

In this regard, a March 2012 VA mental disorder examiner noted upon review of the Veteran's clinical records, the result of an October 1991 MMPI indicated the Veteran was very prone to faking both on tests and in interviews.  It was noted the Veteran had a high level of suspiciousness and possibly even paranoia; he also had some hallucinatory symptoms of an either mild or brief nature.  The examiner stated the Veteran gave a very different story stating he had not been drinking, that he was acting as the designated driver for a friend who was drinking, and that he did not start the fight and had no recollection of why the other man had hit him.  The examiner diagnosed schizotypal personality disorder and stated individuals with that personality disorder have long histories of being suspicious of most people being easily offended and being extremely aggressive about defending themselves against any perceived slight, threat, or challenge.

Given the nature of the Veteran's mental disorder, the Board finds that he is not a reliable historian as to the circumstances of the assault that occurred in May 1990.  His statements are also contradicted by the other objective evidence of record.  Therefore, the Board assigns little probative weight to his statements.
 
The Board finds that the Veteran was inebriated at the time of his May 1990 assault, and hence, the injuries sustained by him in that assault are the result of willful misconduct.  Accordingly, the Veteran is not entitled to service connection for facial injury (nasal and orbital fracture with headaches and fracture of right jaw), or sinusitis or numbness of right side of face, claimed as secondary to the facial injury sustained as a result of the May 1990 assault.

Rhinitis, Epididymitis

The presence of rhinitis or epididymitis is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claims were received in November 2009.  The record contains VA treatment records dated from the 1990s to March 2017.  Since there is no confirmed diagnosis of rhinitis or epididymitis, the Board cannot conclude that any such disorder is currently present.

In this regard, the Veteran has not been shown to have the requisite knowledge to render a diagnosis of rhinitis or epididymitis, and therefore, his statements are not competent evidence to establish a medical diagnosis in this case.

Concerning this, a June 2016 VA examination report noted there is no evidence that the Veteran currently has chronic rhinitis as he is on no treatment for this and does not complaint of constant symptoms.  Additionally, a June 2016 VA male reproductive system conditions examination report stated there is no evidence that the Veteran ever had chronic or recurrent epididymitis, instead, the evidence shows just the single episode in 1989 with no evidence of any residuals.  Review of the past medical history reveals that in service, the Veteran suffered an enlargement of the left scrotal contents and diagnosed with left epididymitis in March 1989.  During the June 2016 VA examination, the Veteran stated he believed that he had testicular torsion and this was the source of his low testosterone problem.  The examiner noted the Veteran was found to have low testosterone in April 2012 but this is considered inadequate initial testing as a repeat testosterone level after the initial low value is required and subsequent testing has been normal.

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for rhinitis and epididymitis has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for rhinitis or epididymitis is not warranted. 

Psychiatric Disability

The Veteran contends that his current psychiatric disability, claimed as PTSD, based on a personal assault during military service.  On a September 2016 VA examination, the Veteran claimed two different stressors, one involving the fight outside a bar in May 1990 when the Veteran was assaulted and fractured his facial bones, which required reconstructive surgery.  The other stressor involved the Veteran's second surgery in 1991 on his face.  He described that he had developed a high tolerance for medications resulting in him waking during the surgery.  He remembered the surgical instruments and the staff stepping away from the table until additional anesthesia took effect.  

Service connection for PTSD is not warranted in the Veteran's case, as the medical evidence of record does not reflect that PTSD has been clinically diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  Specifically, for a diagnosis of PTSD to be made, the person in question must A) be exposed to a traumatic event, B) persistently re-experience that event, C) persistently avoid stimuli associated with the event, and D) experience persistent symptoms of increased arousal not present before the event.  See id.

In this regard, the September 2016 VA examiner noted the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria, based on a review of the Veteran's complete record and conducting a clinical evaluation of the Veteran.  The examiner indicated the Veteran's claimed in-service stressors do meet the Criterion A and are not adequate to support a PTSD diagnosis.  Further, it was noted the Criterion B, C, D, E, F, G, H, and I were not met as the Veteran had none of the classic trauma symptoms from the reported incidents.  Specifically, the Veteran denied panic attacks, nightmares, avoidance, negative alterations in mood, cognition or arousal due to this experience.  The examiner observed the Veteran did not even bring up this experience and when questioned, had vague recollection of it.

The Veteran claims that he has PTSD based on his reported military experience.  However, here, the diagnosis of a psychiatric disorder cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran has been shown to be competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

With respect to the currently diagnosed non-PTSD psychiatric disorders, the Board finds that service connection is also not warranted for those conditions.

The Veteran does not claim that he was treated for any psychiatric symptoms in service.  Shortly after separation from service, the Veteran received mental health treatment at the El Paso VA Outpatient Clinic from 1991.  A December 1991 treatment record noted a diagnosis of atypical anxiety disorder and an Axis II diagnosis of a personality disorder.  There was a rule-out for bipolar but also an entry stating that there was insufficient evidence at that time to support the diagnosis of bipolar.  Mental health records dating 1992 listed anxiety.   A May 1995 clinic record in Pueblo provided a diagnosis of schizotypal personality disorder.  VA treatment records in 2009 note diagnoses of PTSD, psychosis, NOS and anxiety disorder, NOS.

Although the Board acknowledges that the VA treatment records includes "PTSD" in the diagnosis section, this is clearly based on the Veteran's reported history, as none of the Veteran's VA treatment records show any discussion of, treatment for, or diagnosis of PTSD.

The March 2012 VA examiner opined that anxiety disorder is less likely caused by or related to experiences or events of military service.  The examiner noted the Veteran was very evasive during this examination and it was difficult to obtain sufficient history from him to provide an adequate understanding of the onset of his anxiety symptoms; he was not a reliable historian and has probably been disingenuous during many of his clinical or medical interviews.  The examiner explained that schizotypal personality disorder is unrelated to military service as it would have developed by adolescence.  The examiner also noted although the record indicated the Veteran had qualified for Social Security disability benefits on the basis of having schizophrenia and he did not report mild or transitory auditory and visual hallucinations, those psychotic symptoms can be explained by his personality disorder as individuals with schizotypal personality disorder can experience transitory psychotic symptoms when they experience high levels of stress.  Individuals with that personality disorder also have long histories of being suspicious of most people being easily offended and being extremely aggressive about defending themselves against any perceived slight, threat, or challenge.

Rather, the March 2012 and September 2016 VA examiner both diagnosed schizotypal personality disorder.  A March 2012 VA examiner diagnosed anxiety disorder, not otherwise specified (NOS) on Axis I and schizotypal personality disorder on Axis II.  The September 2016 VA examiner also found the Veteran endorses symptoms which are consistent with a diagnosis of schizotypal personality disorder.  The examiner stated all of the symptoms listed in the examination report were subsumed under this diagnosis, with the exception of memory loss and amnesia, which was not observed to be a current symptom.  The examiner reasoned the Veteran joint military service when he was 27 years old and most likely many his personality disorder symptoms were already manifested.  However, under stress, such as an assault, serious injury and hospitalization, the events most likely magnified the personality disorder symptoms to the point they were evident.  The examiner further explained personality disorders by definition are pervasive traits that span a lifetime.

However, personality disorder is not a disability subject to compensation for VA purposes.  See 38 C.F.R. § 3.303(c).  Section 3.303(c) provides that "...personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  Id.  Thus, service connection for a personality disorder is precluded, regardless of the Veteran's contentions herein.

Because a valid diagnosis of PTSD based on military stressor is not of record, and because the evidence of record does not relate the Veteran's non-PTSD psychiatric disorders to his military service, the preponderance of the evidence is against the claim for service connection.

Chemical burn to eyes, Floaters in eyes

The medical evidence of record shows a diagnosis of vitreous floaters in the eyes.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the evidence fails to establish a nexus between the Veteran's current eye condition and his service.

Service treatment records show that in March 1989, the Veteran complained of chemical burns to the eyes when he used a chemical cleaner while washing an airplane in a closed hangar.  Initially, corneal abrasion in each eye with eye irritation and dry eyes was noted.   However, later that month, it was noted cornea is now healed and the impression was "resolved abrasion."  No mention was made of vitreous floaters.

After separation from service, the Veteran underwent a VA ophthalmology examination in June 1991.  The examination reported no evidence of damage to ocular system as a result of that incident.  A June 2016 VA examination also reveals no residual problem due to chemical burns to eyes in March 1989.  On clinical examination, the Veteran's cornea and corrected vision were normal for each eye.  The examiner noted corneal abrasion in the eyes with eye irritation and dry eyes were shown have healed and resolved in April 1989.  

The Veteran states that vitreous floaters started some years after the chemical burns.  However, there is no competent opinion of record as to whether the Veteran's vitreous floaters in the eyes are related to his active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Notably, the June 2016 VA examiner opined that current vitreous floaters are not due to chemical burns because chemical burns and a corneal abrasion do not cause vitreous floaters.  It was noted there was no associated head trauma, whiplash, or explosion which could cause vitreous floaters.  The examiner further explained that vitreous floaters in this Veteran are due to normal aging process.  

While the Veteran asserts that his floaters in the eyes are the result of his military service; as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease such as floaters in the eyes.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran believes that his floaters in the eyes was caused by, the chemical burn to his eyes during service, he is not considered competent (meaning medically qualified) to address the etiology of this condition.

As discussed, no competent evidence has been advanced to even suggest that the Veteran has any residuals from the chemical burn to eyes in service or his current  vitreous floaters are caused by his military service.  Accordingly, the Board concludes that the weight of the evidence is against the Veteran's claims of service connection for chemical burn to the eyes and for floaters in the eyes claimed as secondary to chemical burn to the eyes.

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left Shoulder Disability

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran filed the present claim for an increased rating for his service-connected left shoulder disability (which had been evaluated as 10 percent disabling) in November 2009.  As such, the rating period under appeal for the claim for an increased rating in excess of 20 percent for left shoulder disability is from November 2008.  See 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

The Veteran was provided a VA examination in June 2010.  The diagnosis was left shoulder strain/sprain with rotator cuff injury.  He reported symptoms of pain, stiffness, lack of endurance, weakness, giving way and fatigability.  He was treated with pain medication.  He also reported flare-ups of increased severe pain daily after prolonged use and humidity, which increased limitation in use of the arm.  He denied episodes of dislocation.  His dominant hand was the right hand.  Range of motion (ROM) of the left shoulder consisted of flexion to 92 degrees and abduction to 104 degrees, external rotation to 72 degrees and internal rotation to 60 degrees.  Pain, weakness, lack of endurance, and incoordination were present during the ROMs.  There was objective evidence of painful motion, effusion, weakness, tenderness, abnormal movement and guarding of movement on examination.  On repetitive testing, the ROM consisted of flexion to 88 degrees, abduction to 92 degrees, external rotation to 68 degrees and internal rotation to 56 degrees.  There was no instability of the joint noted on examination.  As to the effect of the shoulder condition on the Veteran's usual occupation and daily activities, the examiner noted limitations in reaching overhead or out from the body with weight or for more than a few minutes at a time.  The Veteran had difficulty reaching to groom hair, change light bulbs, and put on the folding stairs into his loft.  He could not carry more than 2 to 4 pieces of wood at a time for his stove or cut and load his own wood any more.  He had pain in shoulders with changing weather and with doing household chores.  

The Veteran was provided a VA examination in March 2012.  The diagnoses were degenerative AC and glenohumeral joint disease of the left shoulder with mild rotator cuff tear.  The Veteran reported constant shoulder pain, which was aggravated by lifting more than 5 to 10 pounds.  His dominant hand was the right hand.  He reported flare-ups every 3 days at which time the pain was 10 on a scale of 1 to 10.  Range of motion of the left shoulder consisted of flexion to 170 degrees and abduction to 180 degrees, with pain at the end of each ROM.  The Veteran was able to perform repetitive-use testing with repetitions and there was no additional limitation in ROM following repetitive-use testing.  The Veteran had functional impairment in terms of less movement than normal and pain on movement.  He had localized tenderness or pain on palpation of joints/soft tissue/biceps tendon and guarding of both shoulders.  Muscle strength was 5 out of 5 on shoulder abduction and forward flexion.  There was no ankylosis.  Rotator cuff condition was suspected on the left.  There was a history of mechanical symptoms, such as clicking and catching but there was no recurrent dislocation (subluxation), on either side.  As to the functional impact of the Veteran's left shoulder disability on his ability to work, the examiner indicated the Veteran stated his shoulder pain decreased his ability to lift.

The Veteran was provided a VA examination in October 2016.  The diagnoses were shoulder strain, shoulder impingement, rotator cuff tendonitis, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis of the left shoulder.  The Veteran reported his shoulder pain was very intense with any reaching or movement of the arm and interfered with activities of daily living and household activity.  Range of motion of the left shoulder consisted of flexion to 65 degrees, abduction to 50 degrees, external rotation to 55 degrees and internal rotation to 40 degrees.  The examiner stated the marked limitation of the shoulder motion would interfere with most reaching with the left arm.  There was pain with all ROM.  There was objective evidence of marked localized tenderness or pain on palpation of the joint or associated with soft tissue, consisting of grimace, muscle twitch and muscle guarding on the subacromial space, deltoid muscle, and anterior aspect of the shoulder.  There was evidence of pain with weight bearing and objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion.  The examiner indicated that the Veteran was not examined immediately after repetitive used over time, but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and that pain and weakness significantly limited functional ability with repeated use over a period of time.  The examiner was unable to describe in terms of range of motion because the examination was not being conducted immediately after repetitive use over time, and there was no change in the very limited observed motion on repeated motion testing.  The examiner indicated that the Veteran was not examined during a flare up but the examination is medically consistent with the Veteran's statements describing functional loss during flare up.  Pain significantly limited functional ability with flare up.  The examiner was unable to describe in terms of range of motion because the examination was not being conducted during a flare-up and there was no change in the very limited observed motion on repeated motion testing.  Additional contributing factors of the left shoulder disability were less movement than normal, weakened movement, and interference with reaching and other shoulder motion.  Muscle strength was 4 out of 5 on shoulder abduction and forward flexion.  There was no ankylosis.  Rotator cuff condition was suspected on the left.  There was no instability, recurrent dislocation, or labral pathology on either side.  The Veteran did not have loss of head, nonunion, fibrous union or malunion of the humerus.  As to the functional impact of the Veteran's left shoulder disability to perform any type of occupational task, the examiner indicated the shoulder conditions would limit lifting and carrying below shoulder height to about 10 pounds less than 3 hours a day, and 20 pounds only a few times a day for a few feet.  Overhead or shoulder height activity is not feasible at this time due to the limited range of motion.  Climbing ladders and working on elevated platforms that require use of the arms for safety should be avoided, also operating dangerous machinery such as moving mowers or power saws should be avoided.   Repeated push/pull, reaching, or driving would be limited to less than 20 minutes at a time, and probably 2 hours a day, at the most.  The examiner noted that the Veteran was entirely cooperative with the examination, but no passive motion was attempted due to his reports that other examiners had hurt him.  

The Veteran was provided a VA examination in April 2017.  The diagnoses were shoulder strain, shoulder impingement, rotator cuff tendonitis, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis of the left shoulder.  The Veteran reported increased pain and popping.  He could not reach overhead.  He had flare-ups with bad weather or using the arm a lot, several times a month for a whole day.  Range of motion of the left shoulder consisted of flexion to 75 degrees, abduction to 65 degrees, and external and internal rotation to 70 degrees.  The examiner stated the limited shoulder motion contributed to decreased ability to reach, manipulate objects, and lift.  There was objective evidence of marked localized tenderness or pain on palpation of the joint or associated with soft tissue, consisting of grimace, muscle guarding and outcry on the anterior and lateral aspect of the shoulder and mid trapezius.  There was evidence of pain with weight bearing and objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion.  The examiner indicated that the Veteran was not examined immediately after repetitive used over time, but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and that pain, weakness, and lack of endurance significantly limited functional ability with repeated use over a period of time.  The examiner was unable to describe in terms of range of motion because the exam was not being conducted after prolonged repetitive use, and there was no change with observed repetition.  The examiner indicated that the Veteran was not examined during a flare up but the examination is medically consistent with the Veteran's statements describing functional loss during flare up.  Pain significantly limited functional ability with flare up.  The examiner was unable to describe in terms of range of motion because the exam was not being conducted after prolonged repetitive use, and there was no change with observed repetition.  Additional contributing factors of the left shoulder disability were less movement than normal and weakened movement.  Muscle strength was 4 out of 5 on shoulder abduction and forward flexion.  There was no ankylosis.  Rotator cuff condition was suspected on the left.  There was no instability, recurrent dislocation, or labral pathology on either side.    The Veteran did not have loss of head, nonunion, fibrous union or malunion of the humerus.  As to the functional impact of the Veteran's left shoulder disability to perform any type of occupational task, the examiner indicated the shoulder conditions prevented lifting more than 10 pounds at chest height and limited use of the arms to about 3 hours a day with not reaching or lifting above shoulder height.  The examiner further noted that there was objective evidence of pain when the left shoulder was used in non-weight-bearing and passive range of motion of the left shoulder was same as active ROM.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

The Veteran's service-connected left shoulder disability was assigned a disability rating of 20 percent from November 9, 2009 under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5201 sets forth the criteria for rating limitation of motion of the arm and Diagnostic Code 5010 sets forth the criteria for rating arthritis due to trauma.

Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis will be rated based on limitation of motion of affected parts.

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants the minimum 20 percent rating.  As the Veteran is right-hand dominant, ratings for the major extremity apply.  Specifically, limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent rating.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

VA regulations indicate that handedness will be determined by the evidence of record.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed.

Based on the evidence described above, the Board concludes that throughout the appeal period, the Veteran's range of motion in his left shoulder has been functionally limited to midway between his side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The June 2010 VA examination found the Veteran's left shoulder had flexion to 92 degrees (normal is 180 degrees) and abduction to 104 degrees.  Range of motion after a repetition consisted of flexion to 88 degrees and abduction to 92 degrees.  The March 2012 VA examination found the Veteran's left shoulder had flexion to 170 degrees and abduction to 180 degrees.  The October 2016 VA examination found the Veteran's left shoulder had flexion to 65 degrees and abduction to 50 degrees.  The April 2017 VA examination found the Veteran's left shoulder had flexion to 75 degrees and abduction to 65 degrees.  

In evaluating the Veteran's claim under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the Board finds that due to the Veteran's limitation of motion in his left shoulder to 50 degrees, at worst, his pain on movement, weakness, stiffness, giving way, lack of endurance, fatigability, and crepitus, it is as likely as not that the effect of his left shoulder disability more nearly approximates motion limited to the midway between side and shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.  Therefore, a rating in excess of 20 percent is not warranted for this disability as such rating requires limitation of motion to 25 degrees from side on the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has considered whether the Veteran is entitled to a higher rating under any other diagnostic codes used for rating the shoulder, but finds that a rating in excess of 20 percent is not warranted.  As the VA examiners specifically noted that there was no ankylosis, a rating under Diagnostic Code 5200 is not applicable in this case.  The Veteran has not been shown to suffer from malunion of the humerus with marked deformity, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, therefore higher ratings under Diagnostic Code 5202 are not warranted.  To that effect, the June 2010 VA examination indicated there was no instability noted on examination and the Veteran denied episodes of dislocation.  

The March 2012 VA examination noted there was no recurrent dislocation (subluxation).  The October 2016 and April 2017 VA examination reports noted there was no instability, recurrent dislocation, or labral pathology on either side.  The Veteran did not have loss of head, nonunion, fibrous union or malunion of the humerus.  Accordingly, the Board concludes that a rating in excess of 20 percent is not warranted for the Veteran's left shoulder disability. 


Tooth Extraction #7

The Veteran contends that a compensable rating is warranted for his tooth extraction due to dental trauma.  The RO has evaluated the Veteran's tooth extraction #7 as noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9913, as of November 9, 2009-the date of the Veteran's claim for service connection.

After reviewing of all the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that an initial compensable disability rating for the Veteran's tooth extraction is not warranted under 38 C.F.R. § 4.150, Diagnostic Code 9913.  

A noncompensable rating applies where the loss of masticatory surface can be restored by suitable prosthesis.  By contrast, compensable ratings apply where the lost masticatory surface cannot be restored by suitable prosthesis.  

Here, a June 2016 VA examiner found that the masticatory surfaces can be restored by suitable prosthesis.  The examiner indicated service treatment records were reviewed and noted that in May 1988 the Veteran was a mechanic and while working on a binding tool, the tool slipped and hit tooth #7; it was fractured below the gingival margin and the tooth was extracted and subsequent fixed bridge was placed to restore the area to full function.  Recently, the bridge from #6 to 8 fell off due to caries on #6.  In summary, the Veteran's loss of teeth has been restored by a suitable prosthesis.  No competent evidence to the contrary is of record.  As such, an initial noncompensable rating for tooth #7 is not warranted.

The Board has carefully considered the Veteran's contentions in making this decision.  The level of disabilities shown is encompassed by the currently assigned ratings and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for these disabilities for any portion of the time period under consideration.  See Hart, 21 Vet. App. at 509; Fenderson, 12 Vet. App. at 126.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2017); see also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  

As the preponderance of the evidence is against the claims for increased ratings, there is no doubt to be resolved, and ratings greater than those assigned for the Veteran's left shoulder disability and tooth extraction #7 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for fractured nose with sinusitis and headaches is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for residuals of eye injury is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for facial injury (nasal and orbital fracture with headaches and fracture of right jaw) is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for rhinitis is denied.

Entitlement to service connection for numbness of right side of face is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for residuals of chemical burn to eyes is denied.

Entitlement to service connection for floaters in eyes is denied.

Entitlement to service connection for epididymitis is denied.

Entitlement to a disability rating in excess of 20 percent for rotator cuff strain of left shoulder (non-dominant) is denied.

Entitlement to a compensable initial rating for tooth extraction #7 is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


